Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application claims priority to CN 201810676483.5 (filing date 27 June 2018) and PCT/CN2019/093406 (filing date 27 June 2019).
While all the limitations of the instant claims are sufficiently supported by PCT/CN2019/093406, the additional limitations of claims 6 and 16 are not sufficiently supported by CN 201810676483.5. See the Written Opinion of the International Searching Authority issued 09 October 2019, Box No. II (a copy is included with the Information Disclosure Statement filed 13 January 2021). A machine translation of CN 201810676483.5 (publication CN 108919608 A) is included with this Office Action.
Accordingly, the effective filing date of claims 1-5, 7-15, and 17 is 27 June 2018, and the effective filing date of claims 6 and 16 is 27 June 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-2, 6, 8, 11-12, and 16 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “storage device” which uses a generic placeholder (“device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a magnetic disk, an optical disk, a solid-state drive, a flash drive, a floppy disk, an optical disk, a memory card, a zip disk, a magnetic tape, a random access memory (RAM), a dynamic RAM (DRAM), a double date rate synchronous dynamic RAM (DDR SD RAM), a static RAM (SRAM), a thyristor RAM (T-RAM), a zero-capacitor RAM (Z-RAM), a read-only memory (ROM), a mask ROM (MROM), a programmable ROM (PROM), an erasable programmable ROM (PEROM), an electrically erasable programmable ROM (EEPROM), a compact disk ROM (CD-ROM), a digital versatile disk ROM, a cloud platform, a private cloud, a public cloud, a hybrid cloud, a community cloud, a distributed cloud, an inter-cloud, a multi-cloud, (Applicant’s specification, par. [0048]) and equivalents thereof.
Claim limitation “imaging device” (with generic placeholder “device”) is interpreted as corresponding to a digital breast tomosynthesis (DBT) scanner, a full-field digital mammography (FFDM) scanner, a computed tomography (CT) scanner, a digital radiography (DR) scanner, a computed radiography (CR) scanner (Applicant’s specification, par. [0079]), and equivalents thereof.
Claim limitation “first components” (with generic placeholder “components”) is interpreted as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 2, claim limitation “master control device” (with generic placeholder “device”) is interpreted as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 6, claim limitation “second components” (with generic placeholder “components”) is interpreted as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claims 8 and 11, the claims are interpreted as described above regarding claim 1.

Regarding claims 12 and 16, the claims are interpreted as described above regarding claims 2 and 6, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-2, 6, 8, 11-12, and 16, the following applies for each claim:
Claim limitation(s) invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 2-7, 9, and 12-17, the claims are rejected due to their dependence.

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-8, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayama (US 2018/0008215 A1) in view of Jerebko (US 2014/0348404 A1).

	Regarding claims 1 and 7, as best understood, Wayama discloses a system (100), comprising: at least one storage device (storage medium including one or more of an optical disk, a flash drive, a memory card, a random access memory (RAM), a read-only memory (ROM), a compact disk ROM (CD-ROM), a digital versatile disk ROM) storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to perform operations including: obtaining exposure instructions including at least one exposure state of an imaging device (105; receiving an instruction of a user requesting to start image capturing); determining first components (means for image capturing) associated with the imaging device (105) and one or more target operations (image capturing) of the first components corresponding to the at least one exposure state; generating target operation instructions based on the one or more target operations of the first components; and controlling the first components to implement the target operation instructions (i.e., performing image capturing; par. [0054], [0060], fig. 12).
	Wayama does not expressly disclose the imaging device is a digital breast tomosynthesis (DBT) scanner, a full-field digital mammography (FFDM) scanner, a computed tomography (CT) scanner, a digital radiography (DR) scanner, a computed radiography (CR) scanner.
	Jerebko discloses an imaging device (110) can be a DBT scanner or a FFDM scanner (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wayama in view of the teachings of Jerebko so that the imaging device is a DBT scanner or a FFDM scanner.
	One would have been motivated to do so to be able to perform a desired imaging modality.

	Regarding claim 2, as best understood, Wayama modified teaches the system of claim 1, the at least one processor is further directed to perform operations including: transmitting state information of the first components to a master control device (106) after the first components preform the one or more target operations (Wayama, par. [0054]-[0056], fig. 12).

Regarding claim 4, as best understood, Wayama modified teaches the system of claim 1, wherein the at least one exposure state is obtained by dividing an exposure process of a radiation exposure on a subject into one or more phases, each of the one or more phases corresponding to an exposure state (Wayama, par. [0054]-[0056], fig. 12).

	Regarding claim 5, as best understood, Wayama modified teaches the system of claim 1, wherein the at least one exposure state includes at least one of an exposure preparation state, an exposure start state, an exposure end state, or an idle state (conditioning mode; Wayama, par. [0054]-[0056], fig. 12).

	Regarding claim 6, as best understood, Wayama modified teaches the system of claim 1, the at least one processor is further directed to perform operations including: obtaining information of second components; determining an exposure process of the second components and operations of the second components in the exposure process based on the information of the second components; identifying one or more target operations of the second components corresponding to the at least one exposure state by separating the operations of the second components in the exposure process according to the at least one exposure state; and generating target operation instructions for controlling the second components to implement the one or more target operations (see rejection of claim 1 above; since there is no claimed difference between the first and second components, the components of Wayama, e.g., including imaging pixels, can be considered to include first and second components).

	Regarding claim 8, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

	Regarding claims 11-12 and 14-17, Examiner refers to the rejections of claims 1-2 and 4-7 above, respectively, mutatis mutandis.

Claim(s) 3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayama in view of Jerebko as applied to claims 1, 8, and 11 above, and further in view of Tsuchiya (US 2014/0112446 A1).

Regarding claim 3, as best understood, Wayama modified teaches the system of claim 1, but does not expressly disclose, prior to the determining first components associated with the imaging device and one or more target operations of the first components corresponding to the at least one exposure state, the operations further including: determining a correspondence relationship between exposure states and operations of the first components; and determining the one or more target operations of the first components corresponding to the at least one exposure state based on the correspondence relationship.
Tsuchiya discloses, prior to X-ray measurements, determining a correspondence relationship between exposure states and operations of first components (of a flat panel detector); and determining one or more target operations (imaging) of the first components corresponding to the at least one exposure state based on the correspondence relationship (i.e., the relationship between an X-ray exposure signal, X-ray intensity, and reading which is measured in advance; par. [0017]-[0018], fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wayama in view of the teachings of Tsuchiya to include prior to the determining first components associated with the imaging device and one or more target operations of the first components corresponding to the at least one exposure state, the operations further including: determining a correspondence relationship between exposure states and operations of the first components; and determining the one or more target operations of the first components corresponding to the at least one exposure state based on the correspondence relationship.
One would have been motivated to do so to gain an advantage suggested by Tsuchiya of accounting for differences in start and stop delay times in different X-ray generators (Tsuchiya, par. [0019]).

	Regarding claims 9 and 13, Examiner refers to the rejection of claim 3 above, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884